                   Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 1 of 10



                                                                                               -i-




 1   Your Name:
 2   Address:           A<^'                 ^Aa/PI- (7aK4^ ^    95^^Z
 3   Phone Number;

 4   Fax Number:

 5   E-mail Address:
 6   Pro Se Plaintiff

 7

 8                                        UNITED STATES DISTRICT COURT

 9
                                                                                     Odi^Uiy
                                         NORTHERN DISTRICT OF CALIFORNIA

lU


11
       0eA2AfL /iLe^s,                                    Case Numoer   [i^v^lank]
                                                                        |lea^
12
                                                          COMPLAINT
13                          Plaintiff,
14           VS.


15
                                                          DEMAND FOR JURY TRIAL
16   ^e/er 6.                               ^6. j :
17
                                                          Yes 0^0•
18

19                          Defendant.

20

21                                                    PARTIES
        1. Plaintiff. [Write your name, address, andphone number. Add a pagefor additional
22           plaintiffs.]
23   Name:            e/3^Z^l. MEBAS
24   Address:   A Sax   Smu r7AAA. 0{
25   Telephone: U9'2?i" ?07/
26

27

28



     COMPLAINT

     PAGE J_ OF f]_ [JDC TEMPLA TE - Rev. 05/2017]
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 2 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 3 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 4 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 5 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 6 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 7 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 8 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 9 of 10
Case 5:19-cv-00135-LHK Document 1 Filed 01/09/19 Page 10 of 10
